***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                   FIELDHOUSE v. REGENCY
                   COACHWORKS, INC., ET AL.
                         (AC 44225)
                Bright, C. J., and Alvord and DiPentima, Js.*

                                   Syllabus

Pursuant to statute (§ 31-294c (a)), no proceedings for workers’ compensa-
   tion shall be maintained unless a written notice of claim for compensa-
   tion is given, inter alia, within one year of the date of the accident that
   caused the personal injury.
The defendant employer appealed to this court from the decision of the
   Compensation Review Board reversing the decision of the Workers’
   Compensation Commissioner denying and dismissing, for lack of subject
   matter jurisdiction, the plaintiff employee’s claim for workers’ compen-
   sation benefits. During the course of her employment with the defendant,
   the plaintiff was injured, and, thereafter, the plaintiff’s direct supervisor
   advised the plaintiff to submit a workers’ compensation claim when her
   pain did not resolve. Subsequently, the plaintiff visited the defendant’s
   workers’ compensation insurance agency, P Co., in person, after it failed
   to return her calls requesting to file a claim. At P Co., the plaintiff stated
   that she wanted to file a claim and a P Co. employee, F, told her not
   to worry because she had two years to file a claim. F assisted the plaintiff
   with completing a first report of injury and told the plaintiff that she
   would file the claim for the plaintiff. The plaintiff thereafter received a
   phone call from the defendant’s workers’ compensation insurer, B Co.,
   and the plaintiff provided a recorded statement about the incident and
   the treatment she had received. Shortly thereafter, the plaintiff received
   correspondence from B Co. indicating that the insurer had opened a
   claim and assigned a claim number for the plaintiff’s date of injury. B Co.
   also enclosed in that correspondence a pharmacy card. The defendant
   subsequently filed a form 43 contesting both the jurisdiction and compen-
   sability of the plaintiff’s claim. The plaintiff did not file a form 30C
   notice of claim or request a hearing within one year of the injuries she
   had sustained, as required by § 31-294c. The commissioner determined
   that, because the plaintiff failed to meet the statutory notice requirement
   for filing a claim for workers’ compensation benefits set forth in § 31-
   294c (a) and failed to satisfy an exception to the notice requirement set
   forth in § 31-294c (c), the Workers’ Compensation Commission lacked
   subject matter jurisdiction. On appeal, the board, inter alia, reversed
   the commissioner’s decision, concluding that the commissioner misap-
   plied the totality of the circumstances standard and that the plaintiff
   substantially complied with the statutory notice provisions such that
   the defendant was provided with constructive notice of the claim. On
   the defendant’s appeal to this court, held that the board properly reversed
   the commissioner’s decision, the board having properly determined that
   the totality of the circumstances indicated that the plaintiff substantially
   complied with the statutory notice provisions of § 31-294c (a): the defen-
   dant had sufficient notice that the plaintiff was pursuing or intended to
   pursue a workers’ compensation claim and the prerequisites for estab-
   lishing the commission’s subject matter jurisdiction over a claim were
   met as the plaintiff had filed a first report of injury form, provided a
   recorded statement to B Co., and received correspondence from B Co.
   regarding her claim within one year of the date of injury, which indicated
   that it had opened a claim and assigned a claim number for the plaintiff.
        Argued November 10, 2021–officially released July 12, 2022

                             Procedural History

   Appeal from the decision of the Workers’ Compensa-
tion Commissioner for the Second District denying and
dismissing the plaintiff’s claim for workers’ compensa-
tion benefits for lack of subject matter jurisdiction,
brought to the Compensation Review Board, which
reversed the commissioner’s decision, from which the
named defendant appealed to this court. Affirmed.
  David C. Davis, for the appellant (named defendant).
  Lawrence C. Sgrignari, for the appellee (plaintiff).
                          Opinion

   ALVORD, J. The defendant Regency Coachworks,
Inc.,1 appeals from the decision of the Compensation
Review Board (board) reversing the decision of the
Workers’ Compensation Commissioner for the Second
District (commissioner) determining that the plaintiff,
Linda Fieldhouse, failed to satisfy the notice require-
ment set forth in General Statutes § 31-294c and that
her claim for workers’ compensation benefits failed to
satisfy an exception to the notice requirement as set
forth in § 31-294c (c). On appeal, the defendant claims
that the board erred, as a matter of law, in concluding
that the commissioner misapplied the totality of the
circumstances standard and that the plaintiff had sub-
stantially complied with the notice requirements such
that the defendant was provided with constructive
notice of the claim. We affirm the decision of the board.
   The following facts, as found by the commissioner,
and procedural history are relevant to our resolution
of this appeal. On November 27, 2015, in the course of
her employment for the defendant, the plaintiff fell
down several stairs. The fall caused her to hit her head
on the door at the bottom of the stairs, hit her knee on
something, and bend her foot. She was unable to get
up from the floor on her own, and her direct supervisor
on that date, Robert Charland, had to help her. He
assisted her up the stairs to her office where she sat
down at her desk; however, after a few hours, she real-
ized that the pain was not receding. After she informed
Charland about her pain, he gave her permission to
leave. The plaintiff left the office and drove herself to
an urgent care clinic in Enfield.
   At some point following the incident, the plaintiff
told Charland that, because she was not getting any
better, she was considering filing a workers’ compensa-
tion claim, and he advised her to do so. Thereafter, she
called the defendant’s workers’ compensation insur-
ance agency, Paradiso Insurance Agency (agency), and
told a representative that she needed to file a claim.
On November 16, 2016, after previously leaving several
messages in an attempt to make an appointment, the
plaintiff visited the agency in person as its office is
located just one street over from the defendant’s office.
At the agency, the plaintiff specifically stated that she
wanted to file a workers’ compensation claim, but an
agency employee, Stephanie Fanelli, told her not to
worry because she had two years to file a claim. Fanelli
also helped her to complete a first report of injury and
told the plaintiff that she would file the claim for her.
  Because the plaintiff was unaware of the specific
time frame for filing a workers’ compensation claim,
she relied on Fanelli’s statement that she had two years
to file a claim and that Fanelli would file the claim. The
plaintiff believed that the first report of injury that she
had completed with Fanelli initiated her claim. After
that report was completed, she received a number of
communications from the defendant’s workers’ com-
pensation insurer, BerkleyNet Underwriters, LLC
(BerkleyNet), which she thought meant that her claim
had been opened. First, on November 22, 2016, the
plaintiff received a telephone call from a BerkleyNet
representative, to whom she gave an approximately
twenty-five minute long recorded statement. The plain-
tiff believed that her recorded statement provided Berk-
leyNet with information about the incident and the
treatment she had received, allowing her to continue
her claim. Shortly thereafter, the plaintiff also received
correspondence from BerkleyNet, dated November 22,
2016, indicating that the insurer had opened a claim
and assigned a claim number for a date of injury of
November 27, 2015, and enclosed a pharmacy card. The
plaintiff then received a letter, dated March 27, 2017,
stating in relevant part: ‘‘In accordance with your
[w]orkers’ [c]ompensation claim from Friday, Novem-
ber 27, 2015, BerkleyNet . . . has arranged for you to
be examined . . . .’’ The wording of this letter solidi-
fied the plaintiff’s belief that she had a pending workers’
compensation claim that had been commenced on
November 16, 2016. Moreover, on May 4, 2017, the plain-
tiff received correspondence welcoming her to the
BerkleyNet pharmacy program, along with a second
pharmacy card. As of the date of the formal hearing
on November 20, 2018, however, the plaintiff had not
received any workers’ compensation benefits.
   At trial, the defendant did not dispute that an incident
occurred at the workplace on November 27, 2015. It
argued, however, that the Workers’ Compensation Com-
mission (commission) was deprived of subject matter
jurisdiction because (1) the plaintiff did not file a notice
of claim (form 30C)2 within one year from the date of
injury and (2) none of the statutory exceptions to that
requirement were satisfied. In opposition, the plaintiff
asserted that, under the totality of the circumstances,
the defendant was aware of her claim within one year
of her date of injury.
   The commissioner took administrative notice of a
form 30C dated June 29, 2017, which was received by
the commission on July 3, 2017, and a second copy of
the same form 30C, which was received by the commis-
sion on July 26, 2017. The commissioner also took
administrative notice of a denial of claim (form 43)3
that was received by the commission on July 26, 2017,
in which the defendant challenged both jurisdiction and
compensability. Additionally, the commissioner took
administrative notice of the fact that the first hearing
request was received from the plaintiff on July 28, 2017,
and that the first hearing was held on August 21, 2017.
The commissioner then made the following findings:
the plaintiff failed to file a form 30C within one year
of November 27, 2015, her date of injury; no hearing
was requested and none was held within one year of
November 27, 2015; no voluntary agreement was ever
issued; and the defendant and BerkleyNet did not pro-
vide the plaintiff with any medical or surgical care.
   Ultimately, the commissioner determined that,
because the plaintiff failed to meet the statutory notice
requirements for filing a claim for workers’ compensa-
tion benefits set forth in § 31-294c, the commission
lacked subject matter jurisdiction. Therefore, the com-
missioner denied and dismissed the plaintiff’s claim.
Subsequently, on appeal, the board concluded that the
commissioner misapplied ‘‘the totality of circumstances
standard’’ and that ‘‘[t]he actions taken by [BerkleyNet]
on and after November 22, 2016, serve[d] to demon-
strate that the claimant’s interactions with her immedi-
ate supervisor, coupled with her personal appearance
at the workers’ compensation insurance agency with
the express intention of filing a workers’ compensation
claim, reflect that the claimant substantially complied
with the statutory notice provisions such that the
[defendant was] provided with constructive notice of
this claim.’’
  On appeal to this court, the defendant asserts that
the board erred, as a matter of law, in reversing the
commissioner’s decision because ‘‘ ‘totality of circum-
stances’ or ‘substantial compliance’ are not statutory
exceptions to the notice requirement as set forth in the
plain language of the [Workers’ Compensation Act (act),
General Statutes § 31-275 et seq.].’’ More specifically,
the defendant contends that the commission is a body
created by statute, whose jurisdiction is outlined by the
legislature, and it is legal error to carve out another
exception to the notice of claim requirements of § 31-
294c (a). Thus, the defendant argues that, without
proper notice, the commission lacked subject matter
jurisdiction. We disagree.
   We first set forth our standard of review and the
general principles applicable to workers’ compensation
appeals. ‘‘The conclusions drawn by [the commissioner]
from the facts found must stand unless they result from
an incorrect application of the law to the subordinate
facts or from an inference illegally or unreasonably
drawn from them. . . . Neither the . . . board nor
this court has the power to retry [the] facts. It is well
established that [a]lthough not dispositive, we accord
great weight to the construction given to the workers’
compensation statutes by the commissioner and [the]
board. . . . The commissioner has the power and duty,
as the trier of fact, to determine the facts. . . . Our
scope of review of the actions of the board is similarly
limited. . . . The role of this court is to determine
whether the review [board’s] decision results from an
incorrect application of the law to the subordinate facts
or from an inference illegally or unreasonably drawn
from them. . . .
   ‘‘Cases that present pure questions of law, however,
invoke a broader standard of review than is ordinarily
involved in deciding whether, in light of the evidence,
the agency has acted unreasonably, arbitrarily, illegally
or in abuse of its discretion. . . . Because the filing of
a notice of claim implicates the [commission’s] subject
matter jurisdiction . . . we review this determination
applying a plenary standard of review.’’ (Citation omit-
ted; internal quotation marks omitted.) Izikson v. Pro-
tein Science Corp., 156 Conn. App. 700, 707, 115 A.3d
55 (2015).
   Section 31-294c (a) provides in relevant part: ‘‘No
proceedings for compensation under the provisions of
this chapter shall be maintained unless a written notice
of claim for compensation is given within one year from
the date of the accident . . . .’’ Our Supreme Court
has explained that ‘‘[f]iling a notice of claim or . . .
satisfaction of one of the . . . exceptions [contained
in § 31-294c (c)] is a prerequisite that conditions whether
the [commission] has subject matter jurisdiction under
the [act].’’ (Internal quotation marks omitted.) Veilleux
v. Complete Interior Systems, Inc., 296 Conn. 463, 468,
994 A.2d 1279 (2010).
   ‘‘Furthermore, [i]t is well established that, in resolv-
ing issues of statutory construction under the [act], we
are mindful that the act indisputably is a remedial stat-
ute that should be construed generously to accomplish
its purpose. . . . The humanitarian and remedial pur-
poses of the act counsel against an overly narrow con-
struction that unduly limits eligibility for workers’ com-
pensation. . . . Accordingly, [i]n construing workers’
compensation law, we must resolve statutory ambigu-
ities or lacunae in a manner that will further the reme-
dial purpose of the act. . . . [T]he purposes of the act
itself are best served by allowing the remedial legisla-
tion a reasonable sphere of operation considering those
purposes.’’ (Citation omitted; internal quotation marks
omitted.) DeJesus v. R.P.M. Enterprises, Inc., 204 Conn.
App. 665, 677–78, 255 A.3d 885 (2021).
   ‘‘Administrative agencies [such as the commission]
are tribunals of limited jurisdiction and their jurisdic-
tion is dependent entirely upon the validity of the stat-
utes vesting them with power and they cannot confer
jurisdiction upon themselves. . . . The plain language
of the [act] . . . requires one of four possible prerequi-
sites to establish the [commission’s] subject matter
jurisdiction over a claim: (1) a timely written notice of
claim; General Statutes § 31-294c (a); (2) a timely hear-
ing or a written request for a hearing or an assignment
for a hearing; General Statutes § 31-294c (c); (3) the
timely submission of a voluntary agreement; General
Statutes § 31-294c (c); or (4) the furnishing of appro-
priate medical care by the employer to the employee for
the respective work-related injury.’’ (Citation omitted;
internal quotation marks omitted.) Izikson v. Protein
Science Corp., supra, 156 Conn. App. 708.
   We begin our analysis with § 31-294c, which estab-
lishes the filing periods for notices of claim with respect
to workers’ compensation injuries. As stated previously,
for the commission to have jurisdiction over a claim for
workers’ compensation benefits, § 31-294c (a) requires
a claimant to file a ‘‘written notice of claim for compen-
sation . . . within one year from the date of the acci-
dent or within three years from the first manifestation
of a symptom of the occupational disease, as the case
may be . . . .’’
   ‘‘Although a form 30C is the standard form used to
provide notice of an employee’s intent to pursue a work-
ers’ compensation claim, § 31-294c (a) does not require
a plaintiff to draft his or her written notice of claim
with absolute precision. . . . The legislature designed
the [act] to further a remedial purpose. . . . The act’s
provisions, therefore, should be broadly construed to
accomplish its humanitarian purpose. . . . The pur-
pose of [§ 31-294c], in particular, is to alert the employer
to the fact that a person has sustained an injury that
may be compensable . . . and that such person is
claiming or proposes to claim compensation under the
[a]ct. . . . Furthermore, the statute’s requirement that
the plaintiffs use simple language when issuing a notice
of claim indicates that the legislature intended to facili-
tate lay persons who pursue their claims without the
advice of counsel. . . .
   ‘‘In light of the foregoing principles, our case law has
recognized that an employee satisfies the notice of claim
requirement of § 31-294c (a) if, under the totality of the
circumstances, he or she provides written notice that is
in substantial compliance with the notice content require-
ments of [§ 31-294c (a)].’’ (Citations omitted; internal
quotation marks omitted.) Izikson v. Protein Science
Corp., supra, 156 Conn. App. 708–709.
   For example, in Funaioli v. New London, 52 Conn.
App. 194, 195, 726 A.2d 626 (1999), the plaintiff attended
a routine physical examination in March, 1987, during
which he was diagnosed with hypertension. One year
later, the plaintiff hired a law firm to represent him;
id.; and the plaintiff’s attorney ‘‘sent a letter to the
second district workers’ compensation commissioner
and to the chairman of the workers’ compensation com-
mission that stated: ‘Enclosed you will find a [first
report of occupational injury or disease] with reference
to the above-named Claimant. We are not requesting a
hearing at this time.’ ’’ Id., 196. Notably, ‘‘[t]he plaintiff
did not file a form 30C notice of claim until 1992 through
a new attorney . . . .’’ Id. This court, however, held
that the letter from the plaintiff’s attorney stating that
the claimant was not requesting a hearing ‘‘at this time’’
along with the first report of injury, were sufficient to
satisfy the notice requirement of § 31-294c. Id., 196, 198.
   Conversely, in Izikson, after the plaintiff was injured
in the course of his employment with the defendant,
he notified his supervisor, who filled out a first report
of injury form and transmitted it to the employer’s insur-
ance provider. Izikson v. Protein Science Corp., supra,
156 Conn. App. 702. The supervisor then informed the
plaintiff that the insurance provider wanted to speak
with him and that the plaintiff should contact the insur-
ance provider directly to learn more about the process
of pursuing a workers’ compensation claim. Id., 702–
703. The plaintiff received a prescription card in the
mail from the insurance provider, but the accompanying
letter did not indicate that it had accepted any claim.
Id., 703. A form 30C was never filed, and the plaintiff
never requested a hearing within one year of his injury.
Id. Subsequently, more than one year after the injury
occurred, the plaintiff filed a claim for workers’ com-
pensation benefits. Id., 704. His claim was dismissed
as untimely by the commissioner and that dismissal
subsequently was affirmed by the board. Id., 705. This
court held that the board properly affirmed the commis-
sioner’s determination because the plaintiff failed to
comply with the notice of claim requirement of § 31-
294c (a), as he ‘‘failed to provide any sort of written
notice informing the defendants that he was pursuing
or intended to pursue a workers’ compensation claim.’’
Id., 712. Most notably, this court found the following
facts, among others, to be determinative: the supervisor,
not the plaintiff, filed the first report of injury form; the
plaintiff never sent any e-mail or other correspondence
mentioning an intent to file a claim; and the plaintiff
never contacted the insurance provider, even after his
supervisor suggested that he do so. Id.
   In the present case, unlike in Izikson, when Charland
told the plaintiff to go ahead and file a claim with the
agency, the plaintiff, after many unsuccessful attempts
to contact the agency, visited the agency in person and,
at that time, was able to file her first report of injury
form. Similar to the plaintiff in Izikson, however, the
plaintiff in the present case believed that a claim had
been opened when she received a letter and pharmacy
card from BerkleyNet, dated November 22, 2016.4 But,
unlike in Izikson, in the present case, the plaintiff
received the letter and pharmacy card from BerkleyNet
as a direct result of her efforts to initiate and pursue her
workers’ compensation claim. Specifically, the plaintiff
initiated the claims process by filing a first injury report
with Fanelli. Subsequently, on November 22, 2016, she
gave a recorded statement to a representative from
BerkleyNet that lasted roughly twenty-five minutes.
Notably, the plaintiff filed her first injury report, pro-
vided her recorded statement, and received the letter
with the pharmacy card in response to her statement
all within one year of the date of injury. Finally, a few
months after she had provided the recorded statement,
the plaintiff received a letter stating that ‘‘[i]n accor-
dance with your [w]orkers’ [c]ompensation claim from
Friday, November 27, 2015, [BerkleyNet] has arranged
for you to be examined . . . .’’
  Accordingly, given that the plaintiff had filed a first
report of injury form, provided a recorded statement
to BerkleyNet, and received multiple pieces of corre-
spondence in the mail regarding her ‘‘[w]orkers’ [c]om-
pensation claim from Friday, November 27, 2015,’’ and
indicating that BerkleyNet had opened a claim and
assigned a claim number for the plaintiff, we conclude
that the board properly determined that, based on the
totality of the circumstances, the plaintiff substantially
complied with the statutory notice provisions of § 31-
294c (a).
  To be clear, in reaching this conclusion, we are not
carving out a new exception to the notice requirements
of § 31-294c (a). We reiterate that ‘‘[i]t is not the court’s
role to acknowledge an exclusion when the legislature
painstakingly has created such a complete statute. We
consistently have acknowledged that the act is an intri-
cate and comprehensive statutory scheme. . . . The
complex nature of the workers’ compensation system
requires that policy determinations should be left to
the legislature, not the judiciary.’’ (Internal quotation
marks omitted.) Salerno v. Lowe’s Home Improvement
Center, 198 Conn. App. 879, 884, 235 A.3d 537 (2020);
see also Wiblyi v. McDonald’s Corp., 168 Conn. App.
92, 107, 144 A.3d 530 (2016) (‘‘we will not recognize, in
the absence of legislative action,’’ time limitation not
set forth in statute); Izikson v. Protein Science Corp.,
supra, 156 Conn. App. 713 (expressly declining ‘‘to carve
out another exception’’ to notice of claim requirement
in § 31-294c (a) because ‘‘the legislature, rather than
this court, is the proper forum through which to create’’
additional exceptions to that statute). We simply con-
clude that the plaintiff, in filing her first report of injury
with BerkleyNet and supplementing it with a recorded
statement, substantially complied with the written
notice requirement § 31-294c (a).
   The decision of the Compensation Review Board is
affirmed.
   In this opinion the other judges concurred.
  * This appeal originally was argued before a panel of this court consisting
of Chief Judge Bright, Judge Alvord, and former Justice Sullivan. Thereafter,
Judge DiPentima replaced former Justice Sullivan. Judge DiPentima has
read the briefs and appendices and listened to a recording of the oral
argument prior to participating in this decision.
  1
    BerkleyNet Underwriters, LLC, the workers’ compensation insurer for
Regency Coachworks, Inc., was also named as a defendant in this action
but is not a party to this appeal. We therefore refer in this opinion to Regency
Coachworks, Inc., as the defendant.
  2
    ‘‘A form 30C is the form prescribed by the workers’ compensation com-
mission of Connecticut for use in filing a notice of [a workers’ compensation]
claim . . . .’’ (Internal quotation marks omitted.) Reid v. Speer, 209 Conn.
App. 540, 543 n.3, 267 A.3d 986 (2021), cert. denied, 342 Conn. 908, 271 A.3d
136 (2022).
  3
    ‘‘A form 43 is a disclaimer that notifies a claimant who seeks workers’
compensation benefits that the employer intends to contest liability to pay
compensation.’’ (Internal quotation marks omitted.) Woodbury-Correa v.
Reflexite Corp., 190 Conn. App. 623, 626 n.3, 212 A.3d 252 (2019).
   4
     The letter dated November 22, 2016, states that it was sent in regard to
the status of her claim for her injury suffered on November 27, 2015. The
letter provides in relevant part: ‘‘BerkleyNet is the workers compensation
carrier for your [e]mployer . . . . We have received a First Report of Injury
and have opened a claim for the date of injury above. . . . If you need
medical treatment, please ask your employer for the name of an approved
provider on your company’s panel of network doctors. If you need to fill a
prescription related to your injury at work, please use the enclosed Instant
Access Pharmacy Card at a participating network pharmacy to avoid paying
out-of-pocket for your medication.’’